

116 S1076 IS: Choose Respect Act
U.S. Senate
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1076IN THE SENATE OF THE UNITED STATESApril 9, 2019Mr. Sullivan (for himself and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 36, United States Code, to designate October 1 as Choose Respect Day, and for other
 purposes.1.Short titleThis Act may be cited as the Choose Respect Act.2.Designation(a)In generalChapter 1 of title 36, United States Code, is amended by adding at the end the following:146.Choose Respect Day(a)DesignationOctober 1 is Choose Respect Day.(b)RecognitionAll private citizens, organizations, and Federal, State, and local governmental and legislative entities are encouraged to recognize Choose Respect Day through proclamations, activities, and educational efforts in furtherance of changing the culture around the tolerance of violence against women..(b)Technical and conforming amendmentThe table of sections for chapter 1 of title 36, United States Code, is amended by adding at the end the following:146. Choose Respect Day..3.Media campaign(a)DefinitionsIn this section:(1)DirectorThe term Director means the Director of the Office on Violence Against Women.(2)National media campaignThe term national media campaign means the national Choose Respect media campaign described in subsection (b).(b)Media campaignThe Director shall, to the extent feasible and appropriate, conduct a national Choose Respect media campaign in accordance with this section for the purposes of—(1)preventing and discouraging the mistreatment of women, including domestic abuse, violence, stalking, and harassment;(2)supporting evidence-based prevention programs targeting the attitudes, perceptions, and beliefs of individuals who have or are likely to participate in the activities described in paragraph (1);(3)encouraging victims of the activities described in paragraph (1) to seek help through the means determined to be most effective by the most current evidence available, including seeking legal representation; and(4)informing the public about the help available to victims of the activities described in paragraph (1).(c)Use of funds(1)In generalAmounts made available to carry out this section for the national media campaign may only be used for the following:(A)The purchase of media time and space, including the strategic planning for, tracking, and accounting of, such purchases.(B)Creative and talent costs, consistent with paragraph (2).(C)Advertising production costs, which may include television, radio, internet, social media, and other commercial marketing venues.(D)Testing and evaluation of advertising.(E)Evaluation of the effectiveness of the national media campaign.(F)Costs of contracts to carry out activities authorized by this section.(G)Partnerships with professional and civic groups, community-based organizations, including faith-based organizations, and government organizations related to the national media campaign.(H)Entertainment industry outreach, interactive outreach, media projects and activities, public information, news media outreach, corporate sponsorship and participation, and professional sports associations and military branch participation.(I)Operational and management expenses.(2)Specific requirements(A)Creative servicesIn using amounts for creative and talent costs under paragraph (1), the Director shall use creative services donated at no cost to the Government wherever feasible and may only procure creative services for advertising—(i)responding to high-priority or emergent campaign needs that cannot timely be obtained at no cost; or(ii)intended to reach a minority, ethnic, or other special audience that cannot reasonably be obtained at no cost.(B)Testing and evaluation of advertisingIn using amounts for testing and evaluation of advertising under paragraph (1)(D), the Director shall test all advertisements prior to use in the national media campaign to ensure that the advertisements are effective with the target audience and meet industry-accepted standards. The Director may waive this requirement for advertisements using no more than 10 percent of the purchase of advertising time purchased under this section in a fiscal year and no more than 10 percent of the advertising space purchased under this section in a fiscal year, if the advertisements respond to emergent and time-sensitive campaign needs or the advertisements will not be widely utilized in the national media campaign.(C)ConsultationFor the planning of the campaign under subsection (b), the Director may consult with—(i)leading national advocacy groups;(ii)the heads of any victim support or antiviolence against women Federal agency or interagency department;(iii)State, local, and Tribal governments;(iv)experts in the field of preventing violence against women; and(v)communications professionals.(D)Evaluation of effectiveness of national media campaignIn using amounts for the evaluation of the effectiveness of the national media campaign under paragraph (1)(E), the Attorney General shall—(i)designate an independent entity to evaluate by April 20 of each year the effectiveness of the national media campaign based on data from any relevant studies or publications, as determined by the Attorney General, including tracking and evaluation data collected according to marketing and advertising industry standards; and(ii)ensure that the effectiveness of the national media campaign is evaluated in a manner that enables consideration of whether the national media campaign has contributed to changes in attitude or behaviors among the target audience with respect to violence against women and such other measures of evaluation as the Attorney General determines are appropriate.(d)AdvertisingIn carrying out this section, the Director shall ensure that sufficient funds are allocated to meet the stated goals of the national media campaign.(e)Responsibilities and functions under the program(1)In generalThe Director shall determine the overall purposes and strategy of the national media campaign.(2)Director(A)In generalThe Director shall approve—(i)the strategy of the national media campaign;(ii)all advertising and promotional material used in the national media campaign; and(iii)the plan for the purchase of advertising time and space for the national media campaign.(B)ImplementationThe Director shall be responsible for implementing a focused national media campaign to meet the purposes set forth in subsection (b) and shall ensure—(i)information disseminated through the campaign is accurate and scientifically valid; and(ii)the campaign is designed using strategies demonstrated to be the most effective at achieving the goals and requirements of subsection (b), which may include—(I)a media campaign, as described in subsection (c);(II)local, regional, or population specific messaging;(III)the development of websites to publicize and disseminate information;(IV)conducting outreach and providing educational resources for women;(V)collaborating with law enforcement agencies; and(VI)providing support for school-based public health education classes to improve teen knowledge about the effects of violence against women.(f)ProhibitionsNone of the amounts made available under subsection (c) may be obligated or expended for any of the following:(1)To supplant current antiviolence against women community-based coalitions.(2)To supplant pro bono public service time donated by national and local broadcasting networks for other public service campaigns.(3)For partisan political purposes, or to express advocacy in support of or to defeat any clearly identified candidate, clearly identified ballot initiative, or clearly identified legislative or regulatory proposal.(4)To fund advertising that features any elected officials, persons seeking elected office, cabinet level officials, or other Federal officials employed pursuant to section 213 of Schedule C of title 5, Code of Federal Regulations.(5)To fund advertising that does not contain a primary message intended to reduce or prevent violence against women.(6)To fund advertising containing a primary message intended to promote support for the national media campaign or private sector contributions to the national media campaign.(g)Financial and performance accountabilityThe Director shall cause to be performed—(1)audits and reviews of costs of the national media campaign pursuant to section 4706 of title 41, United States Code; and(2)an audit to determine whether the costs of the national media campaign are allowable under chapter 43 of title 41, United States Code.(h)Report to CongressThe Director shall submit on an annual basis a report to Congress that describes—(1)the strategy of the national media campaign and whether specific objectives of the national media campaign were accomplished;(2)steps taken to ensure that the national media campaign operates in an effective and efficient manner consistent with the overall strategy and focus of the national media campaign;(3)plans to purchase advertising time and space;(4)policies and practices implemented to ensure that Federal funds are used responsibly to purchase advertising time and space and eliminate the potential for waste, fraud, and abuse;(5)all contracts entered into with a corporation, partnership, or individual working on behalf of the national media campaign;(6)the results of any financial audit of the national media campaign;(7)a description of any evidence used to develop the national media campaign;(8)specific policies and steps implemented to ensure compliance with this section;(9)a detailed accounting of the amount of funds obligated during the previous fiscal year for carrying out the national media campaign, including each recipient of funds, the purpose of each expenditure, the amount of each expenditure, any available outcome information, and any other information necessary to provide a complete accounting of the funds expended; and(10)a review and evaluation of the effectiveness of the national media campaign strategy for the past year.(i)Authorization of appropriationsThere are authorized to be appropriated to the Director to carry out this section $5,000,000 for each of fiscal years 2019 through 2024, to remain available until expended.4.Reimplementation of Choose Respect Initiative(a)In generalThe Director of the Centers for Disease Control and Prevention shall reimplement the national Choose Respect initiative that the Centers for Disease Control and Prevention implemented in 2006.(b)ReportThe Director of the Centers for Disease Control and Prevention shall submit to Congress a report on the reimplementation of the Choose Respect initiative required under subsection (a).(c)Authorization of appropriationsThere are authorized to be appropriated to the Director of the Centers for Disease Control and Prevention to carry out this section $1,000,000 for each of fiscal years 2019 through 2024, to remain available until expended.5.Semipostal(a)DefinitionIn this section, the term semipostal stamp has the meaning given the term semipostal in section 416(a) of title 39, United States Code.(b)IssuanceIn order to afford a convenient way for members of the public to contribute to changing the culture around the tolerance of violence against women, the United States Postal Service shall issue a semipostal stamp (referred to in this section as the Choose Respect Semipostal Stamp) in accordance with subsection (c).(c)Terms and conditions(1)In generalExcept as provided in this subsection, the issuance and sale of the Choose Respect Semipostal Stamp shall be governed by section 416 of title 39, United States Code, and regulations issued under that section.(2)DurationThe Choose Respect Semipostal Stamp shall be made available to the public for a period of 5 years, beginning not later than 1 year after the date of enactment of this Act.(3)Disposition of proceedsAll amounts becoming available from the sale of the Choose Respect Semipostal Stamp (as determined under section 416(d) of title 39, United States Code) shall be transferred to the Director of the Office on Violence Against Women, for the purpose described in subsection (b), through payments which shall be made not less frequently than 2 times a year.(4)LimitationFor purposes of section 416 of title 39, United States Code (including any regulation prescribed under subsection (e)(1)(C) of that section), the semipostal issued under this section shall not apply to any limitation relating to whether more than 1 semipostal may be offered for sale at the same time.